Order entered July 10, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01695-CV

                  ASHLEY BRIGHAM PATTEN, ET AL., Appellants

                                             V.

                        M. BRETT JOHNSON, ET AL., Appellees

                    On Appeal from the 298th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-02006

                                         ORDER
      The Court has before it appellants’ July 8, 2013 motion for extension of time. The Court

GRANTS the motion and ORDERS that any reply brief be filed by July 18, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE